Citation Nr: 0426407	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-16 262	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to an effective date prior to May 10, 2000, 
for the grant of service connection for chronic lumbosacral 
strain.

2. Entitlement to an initial disability rating in excess of 
20 percent for chronic lumbosacral strain.


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION


The veteran had active service from January 1987 to January 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Baltimore, Maryland, Regional Office (RO) that awarded 
service connection for chronic lumbosacral strain; assigned a 
disability evaluation of 20 percent; and effectuated the 
award as of May 10, 2000.  In March 2002, the veteran 
submitted his notice of disagreement with the February 2002 
rating decision regarding the effective date and the assigned 
evaluation.  In March 2003, the RO issued a statement of the 
case with respect to the issue of an earlier effective date 
for the award of service connection for chronic lumbosacral 
strain.  In March 2003, the veteran submitted his Substantive 
Appeal on both issues.  In June 2004, the veteran was 
afforded a hearing before the undersigned Veterans' Law 
Judge.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected chronic 
lumbosacral strain.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial disability 
rating for chronic lumbosacral strain.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

The issue of an initial disability rating in excess of 20 
percent for chronic lumbosacral strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran's chronic lumbosacral strain was initially 
manifested during active service.  

2. On May 10, 2000, the RO received the veteran's claim for 
service connection for chronic lumbosacral strain.  


CONCLUSION OF LAW

An effective date prior to May 10, 2000, for the award of 
service connection for chronic lumbosacral strain is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code (2003), the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 2002).  Title 
38 of the Code of Federal Regulations (2003) clarifies that 
an award of direct service connection will be effective on 
the day following separation from active military service or 
the date on which entitlement arose if the claim is received 
within one year of separation from service.  Otherwise, the 
effective date shall be the date of receipt of the veteran's 
claim or the date on which entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2003) (emphasis added).  

The veteran's claim for service connection was dated on April 
6, 2000, but was received by the RO on May 10, 2000.  In an 
April 2001 decision, the Board determined that a low back 
disability initially became manifest during active service 
and concluded that service connection for a low back 
disability was warranted.  In February 2002, the RO 
established service connection for chronic lumbosacral 
strain; evaluated the disability at 20 percent disabling; and 
effectuated the award as of May 10, 2000, the date of receipt 
of his claim for service connection.  

The question for the Board in this case is whether there is 
evidence of a claim - formal or informal - seeking service 
connection for a low back disorder prior to May 10, 2000.  A 
"claim" is defined in VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits." 38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
If VA fails to forward an application form to the claimant 
after receipt of an informal claim, then the date of the 
informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

The veteran asserts that the effective date for the award of 
service connection for his chronic lumbosacral strain should 
be prior to May 10, 2000, because (1) he contacted the VARO 
in September 1997 regarding his low back disability; (2) he 
submitted a compensation application prior to the one 
currently associated in the claims folder; and (3) medical 
evidence supports his contention that he suffered from a low 
back disability since 1988 (see hearing transcript p. 2, VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, and Substantive Appeal).  At the hearing, 
the veteran clarified that he re-submitted his compensation 
application because the VARO at Baltimore, Maryland could not 
confirm that they received the veteran's first compensation 
application.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's chronic lumbosacral strain originated 
during active service.  The veteran's claim for service 
connection was dated on April 6, 2000 but was datye stamped 
as received by the RO on May 10, 2000, a date approximately 
three years after the veteran's separation from active 
service.  The RO effectuated the award of service connection 
for the veteran's chronic lumbosacral strain as of May 10, 
2000, the date of receipt of the veteran's claim.  The Board 
finds that there is no evidence in the file that a formal or 
informal claim pertaining to back problems was received by 
the RO prior to May 10, 2000.  Given these facts and the 
applicable laws, the appropriate effective date for the award 
of service connection is May 10, 2000, the date of receipt of 
the veteran's claim for entitlement to service connection for 
a low back disability.  

Regarding the veteran's contention that he contacted the RO 
in September 1997 and that he provided a compensation 
application prior to the one associated in the claims folder, 
the Board does not question the veracity of his statements.  
However, VA law and regulations direct that a claim, whether 
informal or formal, must be communicated in writing; in other 
words, oral statements do not suffice as a claim under VA law 
and regulations.  Therefore, without written evidence that 
the veteran contacted the VARO in September 1997 regarding 
his low back disability or that the RO received a 
compensation application prior to the one included in the 
claims folder, the Board may not award an earlier effective 
date based on his oral statements at the hearing.  

Furthermore, in addressing his contention that an effective 
date prior to May 10, 2000, is warranted because he 
continuously suffered from a low back disability since 1988, 
the Board notes that the veteran has not advanced a claim 
upon which relief may be granted.  Unless the RO receives a 
claim within a year after service separation, the applicable 
laws and regulations direct that the effective date for an 
award of service connection will be the date entitlement 
arose or the date of receipt of the veteran's claim, 
whichever is later.  Furthermore, the Court has held that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA."  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  As such, on the record to date, there 
is no basis to assign an effective date earlier than May 10, 
2000. 


II.  Veterans Claims Assistance Act of 2000 (VCAA)

In reviewing the issue of the veteran's entitlement to an 
earlier effective date for the award of service connection 
for chronic lumbosacral strain evaluated as 20 percent 
disabling, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The hearing transcript is of record.  RO letter to 
the veteran dated in June 2002 and the statement of the case 
informed him of the Veterans Claims Assistance Act of 2000 
(VCAA); the evidence needed to support his claim for service 
connection; what actions he needed to undertake; and how VA 
would assist him in developing his claim.  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), VA is required to inform the veteran (1) 
of the information and evidence not of record that is 
necessary to substantiate his claim, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to the claim.  While 
the VCAA notice provided to the veteran do not pertain to the 
issue of an earlier effective date for his chronic 
lumbosacral strain, the Board finds that such deficiency is 
not prejudicial to the veteran given the law and not the 
evidence is dispositive of the veteran's claim.  Sabonis v. 
Brown, 6 Vet App 426, 430 (1994).  






ORDER

An effective date prior to May 10, 2000, for the award of 
service connection for the veteran's chronic lumbosacral 
strain is denied.  


REMAND

In a March 2002 statement, the veteran expressed 
dissatisfaction with the amount of disability benefits for 
his service-connected chronic lumbosacral strain.  The Board 
construes this as a timely-filed notice of disagreement with 
the February 2002 rating decision that assigned a 20 percent 
disability rating.  See 38 C.F.R. §§ 20.201, 20.202, 
20.301(2003).  The RO has not issued a statement of the case 
(SOC) to the veteran which addresses that issue.  The Court 
has directed that where a veteran has submitted a timely 
notice of disagreement with an adverse decision and the RO 
has not subsequently issued a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be requested to provide any 
evidence in his possession that pertains 
to the claim.  

2. The RO should issue a statement of the 
case addressing the issue of an initial 
disability rating in excess of 20 percent 
for chronic lumbosacral strain.  The 
statement of the case should include a 
summary of the relevant evidence and 
citation to all relevant law and 
regulations. 38 U.S.C.A. § 7105(d).  The 
veteran should be advised of the time 
limit in which he may file a substantive 
appeal in this case. 38 C.F.R. § 
20.302(b) (2003).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



